DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Group I. Species I, claims 12-15, 20 in the reply filed on 02/03/2022 is acknowledged. The traversal for group I vs II are not found persuasive and as explained the method can be implement in a different kind of chamber. Also related to traversal for Species A-D are not found persuasive as they are different angular positions and for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 1-11, 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2022.


.

Claims 7-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2012.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claims 10 and 20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: cathode assembly, controller and plume area as the cathode generates the plasma and the tilt angle is with the plume area as shown in Figures and without the controller none of the instructions are executed.

Claim 20 recites in last line “the substrate” which has antecedent issue.

Claims 11-15 are also rejected being dependent on rejected claim 10.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5. Claims 10-15, 20 are rejected under 35 U.S.C. 103 as being obvious over Kitada et al (US 2011/0223346 A1) in view of Bansal et al. (WO 2017/184293 A1) and Augelov et al. (US PGPUB 2017/0154804 A1)

Regarding claims 10, 20: Kitada teaches in Fig. 1 about a physical vapor deposition chamber comprising:
a first target 42 comprising material [0042] to be deposited on a substrate 21;
a motor (part of 60) coupled to a rotational shaft (part of 60) having a rotational axis [0037]; and
a substrate support 22 coupled to the rotational shaft by a coupling comprising a pivot, the coupling configured to move the substrate support from a position that is parallel to a horizontal axis and tilted at an angle from the horizontal axis.

Kitada does not explicitly talk about a coupling comprising a pivot, the coupling configured to move the substrate support from a position that is parallel to a horizontal axis and tilted at an angle from the horizontal axis. 

Bansal teaches in Fig. 4A-4B about about a coupling comprising a pivot 518, the coupling configured to move the substrate support 411 from a position that is parallel to a horizontal axis and tilted at an angle from the horizontal axis [0056]– [0057]. Angelov also teaches in Fig. 4A about the similar limitations.




Regarding claim 11: Kitada teaches in Fig. 1 further comprising at least a first cathode 40 (left) including the first target and a second cathode 40 (right)  comprising a second target 42 (right) the first target and the second target each having a radial center that is offset from a center of the substrate (As shown).

Regarding claim 12: Bansal teaches in Fig. 4B wherein the coupling comprises a universal joint and a first pivot and a second pivot.

Regarding claim 13: Bansal teaches in Fig. 4B wherein the coupling comprises a flexible bellows coupling.

Regarding claim 14: Kitada teaches in Fig. 4  further comprising a controller 50 coupled to a measurement system, wherein measurements from the measurement system 23 are used to determine a degree to which the substrate support is tilted to compensate for deposition non-uniformity across the substrate from a substrate edge to a substrate center.


Regarding claim 15: Kitada teaches in Fig. 1 wherein the first target is tilted with respect to a horizontal axis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897